Citation Nr: 0905090	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-41 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
scoliosis and spondylosis of the lumbar spine (hereinafter 
"lumbar spine").	

2.  Entitlement to a rating in excess of 30 percent for 
residuals of status post anterior cruciate ligament 
reconstruction (ACL) of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.   

The Board notes the January 2005 decision did award an 
increased 20 percent rating for the lumbar spine; however, as 
it was a claim for an increased disability rating, the 
veteran is presumed to be seeking the maximum benefit allowed 
by law and regulation.  Since, less than the maximum benefit 
available was awarded, his claim remains in controversy.  See 
AB v. Brown, 6 Vet. App. 35 (1993)


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service connected disability of the lumbar spine is 
not productive of symptomatology consistent with forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.   

3.  The service connected status post ACL reconstruction of 
the right knee is not productive of symptomatology consistent 
with ankylosis, compensable limitation of flexion or 
extension, nonunion of the tibia and fibula with loose motion 
requiring a brace, or severe subluxation or lateral 
instability of the right knee.

4.  The service connected status post DJD of the left knee is 
not productive of symptomatology consistent with compe	nsable 
limitation of flexion or extension.

5.  Service connection is currently in effect for: residuals 
of status post ACL reconstruction of the right knee, 30 
percent disabling; scoliosis and spondylosis of the lumbar 
spine, 20 percent disabling; and DJD of the left knee, 10 
percent disabling.  A combined 50 percent rating has been in 
effect since June 2001, with a bilateral factor of 3.7 
percent.

6.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
lumbar spine have not been met for any period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).  

2.  The criteria for a rating in excess of 30 percent for 
status post ACL reconstruction of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2008).

3.  The criteria for a rating in excess of 10 percent for DJD 
of the knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, including Diagnostic Codes 5003, 5256-5263 
(2008).

4.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
July 2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, the veteran's lay 
assertions of effects of the service-connected disabilities 
on employment and his daily life, indicate an awareness of 
the evidence necessary to substantiate the claims for higher 
evaluations and no further analysis in that regard is 
necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file consist of the veteran's 
service treatment records, post-service private and VA 
medical treatment records, lay statements, records from the 
Social Security Administration (SSA), and reports of VA 
examination.  The veteran has not identified any other 
evidence that has not been obtained.

The Board notes the veteran submitted additional VA treatment 
records and radiology reports after the November 2005 
statement of the case (SOC) was issued.  The veteran waived 
initial RO review of the newly submitted evidence.  As such, 
a Remand for preparation of a supplemental statement of the 
case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Ratings 

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Rating Criteria for Disabilities of the Musculoskeletal 
System

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Rating Criteria for Disabilities of the Spine

Under the VA General Rating Formula, Diseases and Injuries of 
the Spine are rated as follows:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes: With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).  

Rating Criteria for Intervertebral Disc Syndrome

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; and with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Disease and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; post service VA and 
private treatment records; lay statements; SSA records; and 
reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Lumbar Spine

The veteran contends that a higher rating is warranted due to 
such symptoms to include, but not limited to, decreased 
motion and pain.  Having carefully considered the veteran's 
claim in light of the evidence of record and the applicable 
laws and regulations, the Board finds that the veteran's 
lumbar spine more nearly approximates the criteria for the 
currently assigned 20 percent rating and no higher.  
38 C.F.R. § 4.7.

The veteran's lumbar strain disability has been assigned a 20 
percent rating under Diagnostic Code 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  As noted above, a 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a. 

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased rating 
under the applicable criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The Board has also considered whether 
a separate disability rating would be appropriate for 
neurological findings appropriate to the site of the lumbar 
spine under the diagnostic codes pertinent to rating 
neurological disorders; however, there was no permanent nerve 
root involvement in the lumbosacral spine.  While there was 
nerve impingement shown in the September 2007 magnetic 
resonance imaging (MRI) report and a notation of L4-5 
radiculopathy in VA outpatient treatment records dated in May 
2008, a June 2008 electromyograph (EMG) revealed no evidence 
of lumbar spine radiculopathy.  Neurological, sensory, and 
motor examinations were normal upon VA examination in August 
2004 and November 2005.  

The pertinent evidence is as follows.  Upon VA examination in 
August 2004, the veteran complained of low back pain and 
spasm.  Range of motion was as follows: flexion to 45 
degrees; extension to 15 degrees; right and left lateral 
flexion to 20 degrees each; and right and left rotation to 20 
degrees each.  The examiner noted that range of motion was 
limited by pain.  In an addendum opinion, the examiner 
indicated that while pain was the major functional impact, 
range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.

Upon VA examination in November 2005, the veteran complained 
of radiating low back pain elicited by physical activity and 
alleviated by rest and codeine.  He denied any lost time from 
work.  The examiner noted the veteran had a normal gait.  
Physical examination of the thoracolumbar spine revealed no 
radiation of pain, spasms or tenderness.  Straight leg raise 
test was negative bilaterally.  The spine was not in any 
fixed position or ankylosis.  

Lumbar range of motion improved since the last VA examination 
in August 2004. Specifically, range of motion was as follows: 
flexion to 90 degrees; extension to 30 degrees; right and 
left lateral flexion to 30 degrees each; and right and left 
rotation to 30 degrees each.  The examiner stated motion of 
the lumbar spine was normal without evidence of pain, 
fatigue, weakness, lack of endurance or incoordination 
following repetitive use.  

VA outpatient treatment records dated in April 2007 show the 
veteran had full range of motion of the lumbar spine, as well 
as strength 5/5.  The examiner noted the veteran had lost 
weight due to diet and exercise.  An entry dated in June 
2008, noted the veteran had a negative straight leg raising 
test.  Strength was again 5/5.  As noted previously, an EMG 
dated in June 2008 showed no evidence of lumbar spine 
radiculopathy despite a September 2007 MRI noting nerve 
impingement.

In light of the veteran's credible complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8  Vet. App. at 206-7.  While pain was 
considered to be the major limiting factor, there was no 
evidence of lack of endurance, weakness, fatigability, or 
incoordination of the lumbar spine at any time after 
repetitive use.  

The Board considered remanding this claim to afford the 
veteran a new VA examination; however, the veteran does not 
maintain that his service connected back disability has 
worsened in severity.  His representative simply argues in 
the November 2008 Written Brief Presentation that the veteran 
has not been given a separate rating for neurological 
disabilities associated with the lumbar spine.  As noted 
above, while there was some nerve root impingement in 2007, 
this was disaffirmed in June 2008.

The mere fact that the veteran has not had an examination in 
a few years does not necessarily render that examination 
inadequate for purposes of rating the veteran's service-
connected disability, particularly in a situation where the 
disability has stabilized for quite some time.  In situations 
where the veteran can articulate or show some specific 
reasons why the last examination report no longer provides an 
accurate assessment as to the current severity of a 
condition, a new examination is certainly warranted.   

Here, however, the veteran does not contend nor does the 
evidence dated into 2008 show that his condition has worsened 
in severity since the last VA examination so as to warrant a 
new examination.  As such, the Board finds that the last VA 
examination of record is adequate for rating purposes.  
Finally, there is enough evidence in the claims file dated 
into 2008 to render a decision on the merits of the increased 
rating claim.

In sum, an evaluation in excess of 20 percent for the service 
connected lumbar spine, to include "staged" ratings, is not 
warranted for any period of the appeal because the evidence 
does not show symptomatology that more nearly approximates 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a; see Hart, supra. 

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

B.  Right Knee

The veteran contends that a higher rating is warranted due to 
such symptoms to include, but not limited to, decreased 
motion and pain.  At the outset, the Board notes the 
veteran's service connected right knee has been assigned a 30 
percent rating under hyphenated Diagnostic Code 5257 for 
subluxation or lateral instability of the knee and Diagnostic 
Code 5261 for limitation of extension.  Instead of limiting 
consideration of the veteran's claim to the Diagnostic Codes 
assigned by the RO, in order to afford the veteran the 
broadest scope of review, the Board shall consider the 
veteran's right knee disability under all applicable rating 
criteria for the knee in order to determine whether a rating 
in excess of 30 percent is warranted.   

Having carefully considered the veteran's claim in light of 
the evidence of record and the applicable laws and 
regulations, the Board finds that the veteran's right knee 
more nearly approximates the criteria for the currently 
assigned 30 percent and no higher rating is warranted under 
the applicable rating criteria for the knee or any 
combination thereof.  38 C.F.R. § 4.7.

The pertinent evidence is as follows.  Upon VA examination in 
August 2004, the veteran indicated that his right knee 
"buckled readily;" however, McMurray and drawer tests were 
negative.  The veteran had crepitation and cracking with 
movement.  Range of motion was from 10 to 90 degrees.  The 
examiner found no evidence of inflammatory changes.  An 
addendum opinion shows that limitation of the right knee was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-ray reports showed early 
osteoarthritic changes of the patellofemoral joint space.

Upon VA examination in November 2005, the veteran complained 
of right knee pain.  He did not report instability or 
subluxation of the right knee.  He was able to flex his knee 
from zero to 140 degrees.   After repetitive use, the veteran 
was additionally limited by pain, weakness, and lack of 
endurance without evidence of incoordination or fatigue.  
Additional loss of range of motion was not able to be 
quantified in degrees without resorting to mere speculation.  
The veteran had negative McMurray and drawer tests. 

VA outpatient treatment records dated in January 2007 contain 
complaints of knee pain.  The veteran's gait was normal.  In 
May 2008 the veteran reported give way weakness with knee 
extension; however, he had full range of motion.  

First, the Board has considered whether a higher rating is 
warranted under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability; however, a 30 percent 
rating is the maximum schedular rating available.   38 C.F.R. 
§ 4.71a.  Moreover, the Board finds that evidence of record 
is questionable as to demonstrated instability or subluxation 
of the right knee, let alone that which is severe.  Despite 
complaints of buckling or giving way of the right knee, 
McMurray and drawer tests were repeatedly negative.  

Next, the Board has considered whether a separate rating is 
warranted under Diagnostic Codes 5260 and 5261 for limitation 
of flexion or extension of the right knee.  However, the 
medical evidence shows flexion limited, at worst, to 90 
degrees, upon VA examination in August 2004, which does not 
even meet the criteria established for a noncompensable 
rating under those codes.  There was only an isolated finding 
of extension limited to 10 degrees in November 2005.  Prior 
to and subsequently, it has been to 0 degrees.  

Limitation of flexion of the leg to 60 degrees or limitation 
of extension to 5 degrees warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Thus, these criteria do not provide for a separate 
compensable rating for the right knee condition based on 
actual limitation of motion or demonstrated functional loss 
due to pain.  

Further, the Board has also considered other potentially 
applicable diagnostic codes that provide for the assignment 
of higher evaluations for the veteran's right knee 
disability.  After review, however, the Board observes that 
no other code provisions can be applied for a higher rating 
based on the evidence of record.  There was no evidence of 
ankylosis of the right knee (Diagnostic Code 5256) or 
nonunion of the tibia and fibula with loose motion, requiring 
a brace (Diagnostic Code 5262).  38 C.F.R. § 4.71a.

Finally, the Board notes that there is radiographic evidence 
of osteoarthritis of the right knee.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

While there was evidence of painful motion, the maximum 
schedular rating available for osteoarthritis would be 10 
percent for the isolated finding of extension limited to 10 
degrees upon VA examination in August 2004 (Diagnostic Code 
5261) or based solely on the radiographic evidence and the 
absence of compensable limitation of flexion (Diagnostic Code 
5260) or extension prior to and subsequent to August 2004.   
As noted above, despite the subjective complaints of giving 
way of the right knee, there has been no objective evidence 
of recurrent subluxation or lateral instability of the right 
knee.  Even if the Board were to afford the veteran the 
benefit of the doubt and assign a 20 percent for moderate 
subluxation/instability and a separate 10 percent for 
arthritis, these rating would not combine to give the veteran 
more than the 30 percent rating currently in effect.  
38 C.F.R. § 4.25.

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in the current 30 percent evaluation.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45, with respect 
to pain, are inapplicable to ratings under Diagnostic Code 
5257 because DC 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board is cognizant of the findings upon VA examination in 
November 2005, whereby after repetitive use, the veteran was 
additionally limited by pain, weakness, and lack of endurance 
without evidence of incoordination or fatigue.  However, 
additional loss of range of motion was not able to be 
quantified in degrees without resorting to mere speculation.  
In order to warrant the next higher rating based on these 
findings in November 2005, the evidence would have to 
approximate symptomatology consistent with ankylosis of the 
right knee, which clearly it does not.

In sum, an evaluation in excess of 30 percent for the service 
connected status post ACL reconstruction of the right knee, 
to include "staged" ratings, is not warranted for any 
period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.   
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.    



C.  Left Knee

The veteran's left knee has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 as 10 percent disabling.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for 
the joint or joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

There are other pertinent diagnostic criteria for rating knee 
disabilities; however, the objective evidence of record does 
not contain findings of: ankylosis of the knee (diagnostic 
code 5256); moderate knee impairment with recurrent 
subluxation or lateral instability (diagnostic code 5257); 
dislocated, semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joints (diagnostic 
code 5258); or malunion of the tibia and fibula with moderate 
knee disability (diagnostic code 5263).  38 C.F.R. § 4.71a.

The Board has considered whether a higher rating is warranted 
based on limitation of full range of motion; however, the 
objective evidence of record does not show compensable 
limitation of flexion.  A compensable rating is not warranted 
for loss of motion on flexion until flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As 
for loss of motion on extension, based on the evidence of 
record, the provisions of Diagnostic Code 5261 dictate that a 
higher rating would not be warranted as there is no evidence 
of extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a.  

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
5003, or any other applicable code (or combination of codes), 
for the veteran's left knee disability is not warranted.  
38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 
1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998);  VAOPGCPREC 9-04 (September 17, 2004).  

A review of the pertinent medical evidence reveals the 
following.  Upon VA examination in August 2004, the veteran 
denied instability and locking of the left knee.  The left 
knee demonstrated full range of motion and negative drawer 
and McMurray tests.  There was only a little crepitation with 
range of motion.  The examiner indicated that range of motion 
of the left knee was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.

Upon VA examination in November 2005, the veteran did not 
report any subluxation or lateral instability of the left 
knee.  The left knee had crepitus, but was not in any fixed 
position or ankylosis.  The veteran had range of motion from 
zero to 120 degrees.  After repetitive use, the veteran was 
additional limited by pain, weakness, and lack of endurance 
without evidence of incoordination or fatigue.  However, 
additional loss of range of motion was not able to be 
quantified in degrees without resorting to mere speculation.  
The veteran had negative McMurray and drawer tests. 

VA outpatient treatment records dated in January 2007 contain 
complaints of pain.  The veteran's gait was normal.  An entry 
dated in May 2008 revealed full range of motion of the left 
knee.

In light of the veteran's credible complaints of pain 
experienced in his left knee, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While 
there was some pain, weakness, and lack of endurance after 
repetitive use in November 2005, there was no evidence of 
incoordination or fatigue.  Moreover, additional loss of 
range of motion could not be quantified in degrees.  

As noted above, range of motion was at worst zero to 120 
degrees upon VA examination in 2005.  There has been no 
evidence of limitation of extension.  Even considering this 
loss of flexion, this would not even meet the criteria for a 
compensable rating under Diagnostic Code 5260.  See 38 C.F.R. 
§ 4.71a.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Hart, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.    

Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The Board finds that the objective 
evidence does not support a finding that his service-
connected back disabilities interferes markedly with 
employment.  The veteran denied time lost from work due to 
his lumbar spine and knees.  Records from SSA indicate that 
disability benefits were awarded primarily for partial 
amputation of the right hand.  There is nothing in the record 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities.  There is no evidence revealing 
frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings for the lumbar spine and bilateral knees 
adequately compensate the veteran for the nature and extent 
of severity of his disabilities.  The schedular rating 
criteria specifically contemplate loss of motion, including 
due to pain, stiffness, swelling, weakness, and fatigability 
of the musculoskeletal system.  With respect to the lumbar 
spine, the schedular rating criteria also provide ratings for 
thoracolumbar spine disabilities "with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease."  38 C.F.R. § 4.71a.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

II. TDIU

The veteran filed an application for TDIU in December 2004.  
He indicated his service-connected back and knees prevented 
him from securing or following any substantially gainful 
occupation.  His application indicated that he was unable to 
"hold ample work for in excess of 6 years."  The veteran 
stated that he received his graduate equivalency degree and 
completed one year of college.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: residuals of status post ACL reconstruction of the right 
knee, 30 percent disabling; scoliosis and spondylosis of the 
lumbar spine, 20 percent disabling; and DJD of the left knee, 
10 percent disabling.  A combined 50 percent rating has been 
in effect since June 2001, with a bilateral factor of 3.7 
percent.

The Board found in the instant decision that higher ratings 
for the lumbar spine and bilateral knees were not warranted.  
Therefore, he does not meet the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disability, as previously noted, precludes him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records, SSA 
records, reports of VA examination, and private medical 
records, were reviewed in support of the veteran's claim. 

The veteran's representative argues that the veteran's SSA 
disability benefits are evidence that the veteran is unable 
to maintain employment in the manufacturing field.  
Specifically, the representative maintains that while a right 
hand injury was the primary disability at the time the 
benefits were awarded, it was not the only reason the veteran 
was unable to work.  The veteran maintains that he is unable 
to stand, walk, kneel, or bend for extended periods of time 
as a result of his service connected disabilities.  

The Board has reviewed the SSA records and finds that the 
primary disability was based on a partial amputation of the 
right hand beginning in 1998.  While secondary diagnoses 
included ACL injury of the right knee, degenerative disc 
disease of the lumbar spine, torn rotator cuff, ankle sprain, 
and DJD of the knee, the veteran was judged disabled as a 
result of his work injury to the right hand.  See report from 
Dr. CRM dated May 3, 2000.

Upon VA examination in August 2004, the veteran examiner did 
note that the veteran's "injuries," affected his 
employability.  First, however, there is no indication as to 
what injuries the examiner is referring, since service 
connection for the left knee and back was awarded on a 
secondary basis.  Second, there were no statements as to how 
his employment was affected.  Third, the examiner did not 
find the veteran unable to maintain or secure gainful 
employment as a result of either his lumbar spine or knees.

Moreover, the veteran denied any lost time from work as a 
result of his knees or his lumbar spine upon VA examination 
in November 2005.  The Board would note that SSA disability 
benefits were awarded as of 1998, service connection for left 
knee and back were not made effective until 2001. 

The Board notes the veteran indicates that he was denied 
Vocational Rehabilitation Benefits in 1999 due to 
infeasibility based on his service connected disabilities; 
however, the Board would again note service connection was 
not in effect for the back or the left knee at that time.  It 
appears, the veteran attempted to apply for Vocational 
Rehabilitation benefits in 2006 and was asked to submit 
information relating to his ability to work, but there is no 
indication that he followed through with the request for 
evidence.  

Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected disabilities.  There is no 
indication the veteran has recently been hospitalized for any 
of the service connected disorders.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.

ORDER

Entitlement to a rating in excess of 20 percent for the 
lumbar spine is denied.	

Entitlement to a rating in excess of 10 percent for residuals 
of status post ACL reconstruction of the right knee is 
denied.

Entitlement to a rating in excess of 10 percent for DJD of 
the left knee is denied.

Entitlement to a TDIU is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


